556 F.3d 919 (2009)
Betty DUKES; Patricia Surgeson; Cleo Page; Deborah Gunter; Karen Williamson; Christine Kwapnoski; Edith Arana, Plaintiffs-Appellees,
v.
WAL-MART, INC., Defendant-Appellant.
Betty Dukes; Patricia Surgeson; Cleo Page; Deborah Gunter; Karen Williamson; Christine Kwapnoski; Edith Arana, Plaintiffs-Appellants,
Wal-Mart, Inc., Defendant-Appellee.
Nos. 04-16688, 04-16720.
United States Court of Appeals, Ninth Circuit.
February 13, 2009.
Debra Gardner, Esquire, Jonathan Smith, Esquire, Baltimore, MD, Irma Dolores Herrera, Esquire, Equal Rights Advocates, City Name, CA, Jocelyn Dion Larkin, Brad Seligman, The Impact Fund, Berkeley, CA, Shauna I. Marshall, Esquire, Hastings College of the Law, Debra Smith, Equal Rights Advocates, Steven L. Stemerman, Esquire, Elizabeth Ann Lawrence, Esquire, Davis Cowell & Bowe, San Francisco, CA, Joseph Sellers, Christine E. Webber, Partner, Deborah J. Vagins, Esquire, Cohen Milstein Sellers & Toll, PLLC, Washington, DC, Stephen Tinkler, Esquire, Tinker & Bennett, Merit Bennett, Esquire, Charles V. Firth, Esquire, Tinker & Firth, Santa Fe, NM, Sheila Thomas, Esquire, Equal Rights Advocates, Oakland, CA, for Plaintiffs-Appellees.
Nancy L. Abell, Esquire, Paul Grossman, Esquire, Paul Hastings Janofsky & Walker LLP, Theodore J. Boutrous, Jr., Esquire, Gail E. Lees, Esquire, Gibson Dunn & Crutcher, LLP, Los Angeles, CA, Katherine Consuelo Huibonhoa, Paul Hastings Janofsky & Walker, LLP, Mark Andrew Perry, Counsel, Gibson Dunn & Crutcher, LLP, San Francisco, CA, Barbara A. Johnson, Esquire, Neal D. Mollen, Esquire, Paul, Hastings, Janofsky & Walker, Washington, DC, for Defendant-Appellant.
Jeffrey A. Berman, Esquire, Sidley Austin LLP, Joel E. Krischer, Esquire, Latham & Watkins, LLP, Los Angeles, CA, Ann Elizabeth Reesman, Esquire, Rae T. Vann, General Counsel, Norris, Tysse, Lampley & Lakis, LLP, Evelyn L. Becker, Esquire, John H. Beisner, Esquire, O'Melveny & Myers LLP, Richard Abbott Samp, Chief Counsel, Washington Legal Foundation, Raymond C. Fay, Esquire, Constantine Cannon LLP, Sandi Farrell, Esquire, Mehri & Skalet, PLLC, Daniel B. Kohrman, Esquire, American Association of Retired Persons, Michael Foreman, Esquire, Lawyers' Committee for Civil Rights, Washington, DC, Terri L. Ross, Esquire, McDermott Will & Emery, New York, NY, Marissa M. Tirona, Esquire, National Employment Lawyers Assoc., Maureen K. Bogue, Esquire, Law Offices, San Francisco, CA, Bill Lann Lee, Esquire, Lewis Feinberg Lee Renaker & Jackson, PC, Oakland, CA, David R. Bruce, Esquire, Law Offices, Santa Rosa, CA, Richard L. Berkman, Esquire, Dechert Price & Rhoads, Philadelphia, PA, for Amicus Curiae.
Mark E. Barton, Esquire, Hersh & Hersh LLP, San Francisco, CA, Joe R. Whatley, Esquire, Whatley Drake & Kallas LLC, New York, NY, for Amicus.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
*920 Judges McKEOWN, RAWLINSON and BYBEE did not participate in the deliberations or vote in this case.